Citation Nr: 0534283	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-37 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
2002, for the award of service connection for dilated 
cardiomyopathy, hypertension, and coronary artery disease 
with history of congestive heart failure.

2.  Entitlement to an effective date earlier than March 1, 
2002, for the award of service connection for partial 
paralysis, left upper extremity.

3.  Entitlement to an effective date earlier than March 1, 
2002, for the award of service connection for partial 
paralysis, left lower extremity.

4.  Entitlement to an effective date earlier than March 1, 
2002, for the award of special monthly compensation based 
upon the need for regular aid and attendance.

5.  Entitlement to an effective date earlier than March 1, 
2002, for the award of dependents' educational assistance.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to November 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
dilated cardiomyopathy, hypertension, and coronary artery 
disease with history of congestive heart failure; partial 
paralysis of the left upper extremity, partial paralysis of 
the left lower extremity, both as being secondary to the 
service-connected heart disorder; granted entitlement to 
special monthly compensation based upon the need for regular 
aid and attendance; and granted dependents' educational 
assistance, all effective March 1, 2001.

In a November 2003 rating decision, the Decision Review 
Officer determined that it had been a clear and unmistakable 
error to grant an effective date of March 1, 2001, for each 
of the benefits granted and assigned an effective date of 
March 1, 2002, in its stead.  The veteran asserts that he 
warrants earlier effective dates for all the benefits listed 
on the title page.

In April 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT

The evidence of record is inadequate to evaluate the claims 
for entitlement to earlier effective dates; the veteran has 
failed to assist VA in obtaining evidence.


CONCLUSION OF LAW

Earlier effective dates for the award of service connection 
for dilated cardiomyopathy, hypertension, and coronary artery 
disease with history of congestive heart failure, partial 
paralysis of the left upper and lower extremities; special 
monthly compensation based upon the need for regular aid and 
attendance; and dependents' educational assistance are not 
warranted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); 38 C.F.R. § 3.159(c)(1)(i) and (ii)(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2004, the Board remanded the claims listed on the 
title page of the decision for assistance from the veteran in 
obtaining specific private medical records that the veteran 
asserted established a basis for granting him earlier 
effective dates.  Those records are from The Queen's Medical 
Center in Honolulu, Hawaii, and are dated in 1974.  The 
veteran had submitted multiple copies of these records in 
support of his claims for earlier effective dates.  

In the remand, the Board noted that some of the content in 
these records was illegible and that the RO had asked the 
veteran to provide permission for it to obtain copies of the 
original medical records from the hospital.  It further noted 
that the veteran did not provide permission and, instead, had 
submitted additional copies of the records and told VA that 
it had all the evidence needed to consider his claims.  The 
RO denied earlier effective dates.

In the December 2004 remand, the Board informed the veteran 
that under the provisions of 38 C.F.R. § 3.159(c)(1)(i) and 
(ii), a claimant must cooperate fully with VA's reasonable 
efforts to obtain relevant records from non-Federal agency or 
department custodians and must authorize the release of 
existing records, and that he must provide VA with permission 
to obtain those records directly from The Queen's Medical 
Center in Honolulu, Hawaii.  It then requested that VA, via 
the Appeals Management Center (AMC), obtain copies of the 
original records directly from The Queen's Medical Center.

The record reflects that in January 2005, the AMC sent the 
veteran a letter with an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to VA, 
stating that he should complete and return the form so that 
it could obtain the records directly from the hospital.  That 
same month, the veteran submitted a response without 
providing permission to obtain the records.  Instead, he 
argued that VA had failed to assist him in obtaining records 
on prior occasions when he was seeking compensation for his 
heart disability and that he had to obtain those records 
himself without VA's help.  He asserted that the copies he 
sent to VA were those that had been sent to him by the 
hospital.  

In an April 2005 letter, the AMC asked the veteran again to 
complete and return the enclosed VA Form 21-4142 so that it 
could comply with the Board's December 2004 remand.  The 
veteran did not respond.

It is essential at this juncture to point out to the veteran 
that he is quite mistaken in his view that HE is the one who 
is properly to determine whether documents being requested by 
the VA are indeed necessary or pertinent to a proper and fair 
adjudication of his claim.  The Board's function in assessing 
any evidentiary record is to ensure evidence which might be 
favorable to the veteran's claim has been secured prior to 
engaging in the process of assessing the probative value of 
ALL of the evidence of record.  While not venturing into the 
realm of being a "factfinder" with regard to the specifics 
of determining the authenticity of evidence, it would 
certainly be with the realm of the Board's responsibilities 
to alleviate any concerns which might arise, with even a 
cursory review of such documents, as to whether they were 
entirely genuine in character.  The veteran has, quite 
simply, failed to cooperate with the Board's efforts to 
assuage such concerns and his appeal, in its entirety, is 
denied.  

The United States Court of Appeals for Veterans Claims has 
held that, "[t]he duty to assist is not a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In another case, 
in citing to Wood, the Court noted that VA had a duty to 
provide the veteran with an examination and that the veteran 
and his counsel were "expected to cooperate in the efforts 
to adjudicate" the veteran's claim for benefits."  It then 
added, "Their failure to do so would subject them to the 
risk of an adverse adjudication based on an incomplete and 
underdeveloped record."  Kowalski v. Nicholson, 19 Vet. 
App. 171, 181 (2005).  Here, the Board finds that the record 
is incomplete and underdeveloped.

As a result of the veteran's failure to assist VA in 
obtaining records that VA has determined are necessary to 
consider his claims, the Board will deny entitlement to 
earlier effective dates for the award of service connection 
for dilated cardiomyopathy, hypertension, and coronary artery 
disease with history of congestive heart failure, partial 
paralysis of the left upper and lower extremities; special 
monthly compensation based upon the need for regular aid and 
attendance; and dependents' educational assistance.  VA 
should not be placed in the position of assessing the 
probative weight of any evidence, when the actions of the 
veteran preclude an accurate assessment of that evidence.  




ORDER

Entitlement to earlier effective dates for the award of 
service connection for dilated cardiomyopathy, hypertension, 
and coronary artery disease with history of congestive heart 
failure, partial paralysis of the left upper and lower 
extremities; special monthly compensation based upon the need 
for regular aid and attendance; and dependents' educational 
assistance is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


